PER CURIAM.
An examination of the record shows that this case as now presented upon an appeal from a final decree awarding an injunction does not differ in any particulars favorable to the appellant from the case as it was presented to this court upon an appeal from an order granting a preliminary injunction. 115 Fed. 507, 53 C. C. A. 161. All the questions involved having been previously determined by this court adversely to the appellant, we think it would be unseemly to review them when the court is constituted by different judges, and that the decree should be affirmed upon the authority of that decision.